DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire a serial image obtained by capturing a plurality of images continuously; a determination unit configured to determine a specified section of the serial image; and a control unit configured to move a selection position in response to a moving operation for moving the selection position in the serial image” in claims 1, 3, 4, 7 -14, and 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekiguchi (US Pub. No. 2014/0133835).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Consider claim 1. Sekiguchi teaches an image processing device comprising: an acquisition unit configured to acquire a serial image obtained by capturing a plurality of images continuously (para. 0030 describes obtaining moving image data captured by a video camera); a determination unit configured to determine a specified section of the serial image (para. 0077 describes displaying a selected scene); and a control unit configured to move a selection position in response to a moving operation for moving the selection position in the serial image, wherein in a first mode, the control unit performs control to move the selection position to a position corresponding to a head of the specified section in response to the moving operation (para. 0077 describes a 
Consider claim 2. Sekiguchi teaches the image processing device according to claim 1, wherein the first mode is a mode for selecting a designated position in the serial image in order to delete each of the images of a designated section from a head image of the serial image to an image corresponding to the designated position designated in response to a user operation (para. 0077 describes a forward deletion process as a process for deleting the data within a range from the head of the scene up to the reproduction start position set by the user), and the second mode is a mode for selecting the designated position in the serial image in order to delete each of the images of a designated section from the image corresponding to the designated position designated in response to the user operation to a rear end image of the serial image (para. 0077 describes a backward deletion process as a process for deleting the data within a range from the reproduction stop position set by the user up to the end of the scene).
Consider claim 3. Sekiguchi teaches the image processing device according to claim 1, wherein in a mode for playing the serial image, the control unit performs control to move the selection position to the position corresponding to the head of the specified 
Consider claim 4. Sekiguchi teaches the image processing device according to claim 2, further comprising an editing unit configured to save the serial image excluding each of the images of the designated section designated by the user operation (para. 0094 describes recording the scene after the editing operations has been performed).
Consider claim 5. Sekiguchi teaches the image processing device according to claim 1, wherein the moving operation is an operation for moving the selection position to each of the images at a boundary position of the specified section (fig. 9 shows moving the selection position to the boundary position of the specified section).
Consider claim 6. Sekiguchi teaches the image processing device according to claim 1, wherein the moving operation includes a first moving operation to put forward the selection position to a boundary position of a next specified section, and a second moving operation to return the selection position to a boundary position of a previous specified section (para. 0079 describes changing the reproduction start or stop position forward or backward using a button 1005 as shown in fig. 11).
Consider claim 7. Sekiguchi teaches the image processing device according to claim 6, wherein in the first mode, the control unit performs control to move the selection position to the position corresponding to the head of the specified section in response to the first moving operation and the second moving operation, and in the second mode, the control unit performs control to move the selection position to the position corresponding to the rear end of the specified section in response to the first moving 
Consider claim 16. Sekiguchi teaches the image processing device according to claim 1, wherein the serial image is a moving image para. 0030 describes obtaining moving image data).
Consider claim 17. Sekiguchi teaches the image processing device according to claim 1, wherein the serial image is an image obtained by continuous image capturing (para. 0030 describes obtaining moving image data captured by a video camera).
Consider claim 18. Sekiguchi teaches the image processing device according to claim 1, further comprising an image capturing unit configured to capture the serial image (para. 0030 describes obtaining moving image data captured by a video camera).
Claims 19 and 20 are rejected using similar reasoning as corresponding claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Sekiguchi (US Pub. No. 2014/0133835) in view of Chen (US Pub. No. 2005/0235211).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Consider claim 14. Sekiguchi teaches all claimed limitations as stated above, except a first operation member configured to receive the moving operation; and a second operation member configured to receive an operation for moving the selection position in units of a predetermined number of images.
However, Chen teaches a first operation member configured to receive the moving operation; and a second operation member configured to receive an operation 
	Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, a first operation member configured to receive the moving operation; and a second operation member configured to receive an operation for moving the selection position in units of a predetermined number of images, in order to efficiently edit the video data as suggested in the prior art.

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Sekiguchi (US Pub. No. 2014/0133835) in view of Hiroi et al. (US Pub. No. 2006/0140580).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Consider claim 15. Sekiguchi teaches all claimed limitations as stated above, except wherein the specified section is a section indicating a highlight scene of the serial image.
However, Hiroi et al. teaches wherein the specified section is a section indicating a highlight scene of the serial image (para. 0096 describes the space between the selected start position and the end position of highlight playback is colored as a highlight playback range as shown in fig. 19).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the specified section is a section indicating a highlight scene of the serial image, in order to provide highlight playback with which the user can quickly grasp the content of video data as suggested in the prior art.

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484